Supreme Court properly granted the cross motion of Nationwide for summary judgment dismissing the amended complaint against it. Plaintiffs are strangers to the insurance policy issued to Dickerson, and they may not maintain a direct action against Nationwide to enforce Nationwide’s obligation under that policy unless a judgment against Dickerson is rendered and remains unsatisfied (see, Insurance Law § 3420 [a] [2]; [b] [2]; Abdalla v Yehia, 246 AD2d 373, 374; Hershberger v Schwartz, 198 AD2d 859, 860). We modify the order, however, by deleting the third ordering paragraph. (Appeal from Order of Supreme Court, Niagara County, Fricano, J. — Summary Judgment.) Present — Green, J. P., Hayes, Hurlbutt, Scudder and Lawton, JJ.